         Case 1:18-cr-00224-AJN Document 223 Filed 02/23/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
Septe                                                Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 23, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

         The Government writes in response to the defendant’s February 22, 2020 letter regarding
the Government’s email exhibits. The defendant has identified several pages from the May 2018
production for which the PDF contained formatting issues that caused a portion of a page to be cut
off, or that caused some portion of the page to be difficult to read.1 He argues that the Government
must be limited to showing the jury the versions of the pages with these formatting problems. The
Government does not agree.

        First, the Court was clear at the final pre-trial conference that one of the purposes of
allowing the Government to obtain clean versions of the pages that were identified as responsive
to the search warrants and seized by April 2017 was to obtain more legible exhibits for the jury.
“THE COURT: But if cleaner more readable versions exist, why would we give the jury something
they can’t read when if we can determine it's the same document but legible?” (Feb. 10, 2020
Conf. Tr. at 19-20.) This is exactly what the Government has done with respect to the 16 exhibits
about which the defendant complains.




1
  The defendant stated in his letter that, for 13 exhibits “the May 2018 production only included
PDFs that cut off a portion of the entire document.” To be clear: the Government is not seeking
to introduce any page or any document that was not contained in the May 2018 production. The
dispute between the parties relates to pages that were contained in the May 2018 production, but
had formatting issues that cut off a portion of the page or rendered a portion of the page difficult
to read or illegible.
         Case 1:18-cr-00224-AJN Document 223 Filed 02/23/20 Page 2 of 2
The Honorable Alison J. Nathan, U.S.D.J.
February 23, 2020
Page 2

        Second, the Fourth Amendment does not support the defendant’s position. All of the pages
the defendant complains about are pages that were identified as responsive and seized during the
responsiveness review in this case. The fact that, in printing those seized pages to PDF, some
portion of the page was cut off or printed poorly in black and white, does not impact whether the
original page was identified as responsive and seized under the Fourth Amendment.

       The Government has included examples of documents in each of the defendant’s two
categories as exhibits hereto. Exhibit A-1 is a page from the May 2018 production that printed
with formatting issues that caused a small portion of the page to be cut off. Exhibit A-2 is that
same page from the Government’s proposed email exhibits, with the formatting issues corrected.
Exhibit B-1 contains portions of a document2 from the May 2018 production that printed with
formatting issues that caused portions of some of the pages to be difficult to read. Exhibit B-2
contains the same portions of the document from the Government’s proposed email exhibits, with
the formatting issues corrected. Exhibit C-1 contains a parent email and its attachments from the
May 2018 production. The attachments printed with formatting issues that caused portions of the
pages to be cut off. Exhibit C-2 is that same parent email and attachments from the Government’s
proposed email exhibits, with the formatting issues corrected.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:          /s/
                                                      Jane Kim / Michael Krouse / Stephanie Lake
                                                      (212) 637-2038 / 2279 / 1066
                                                         Assistant United States Attorneys
                                                      Garrett Lynch
                                                         Special Assistant United States Attorney

cc: Defense Counsel (by ECF)




2
 The entire document was too large to file on ECF. The pages in Exhibit B-1 are a representative
sample of how the pages in the document appeared in the May 2018 production.
